Klein, J.,
We have studied carefully sections 4 and 5 of article V of the indenture of mortgage, and agree with the auditing judge that they fix the manner in which the corporate trustee must distribute the funds it derives from the management of the mortgaged building when it takes possession, as in this case, upon default by the mortgagor.
The bonds are indelibly stamped with the conditions and covenants contained in the indentures of mortgage. The provisions with respect to the distribution of the disputed fund between principal and interest are as binding upon the accountant as they are upon the corporate trustee.
The entire question has been ably treated by the learned auditing judge in the adjudication, in his usual thorough manner, and we are in full accord with his conclusions for the reasons stated by him.
The exceptions are therefore dismissed and the adjudication confirmed absolutely.